DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Response to Restriction Requirement dated November 17, 2022.  As directed by the election: Claims 1-19 are elected for prosecution on the merits and Claims 20-24 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted February 16, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: page 22, line 23, in part, recites the “outlet channel 37”.  However, Examiner suggests amending this to read the --outlet channel 27-- for consistency with the remainder of the Specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ostojic et al. (U.S. Patent Publ’n No. 2011/0000462, herein “Ostojic”) in view of Andersson et al. (U.S. Patent No. 7,025,021, herein “Andersson”).
Regarding Claims 1 and 19, Ostojic discloses the invention substantially as claimed, including a two-stroke engine (1) having a cylinder (2) defining a combustion chamber (3) formed therein, a piston (5) configured to be guided in a reciprocating manner in  cylinder (2) (see paragraph [0034]), wherein combustion chamber (3) is delimited by piston (5) (see paragraph [0034]), and a crankcase (4) defining a crankcase interior (see Figure 1).  
Further, Ostojic discloses that engine (1) includes a crankshaft (20) rotatably mounted in crankcase (4) (see paragraph [0034]), wherein piston (5) is configured to drive crankshaft (20) (see paragraph [0034]), a first intake channel (9) which opens into the crankcase interior via a first intake channel opening (8) and is configured to supply air (see paragraph [0034]), wherein combustion chamber (3) has an outlet opening (15) and cylinder (2) having a cylinder bore (see Figure 1).  
Ostojic discloses that engine (1) includes at least one transfer channel (7) with an opening via a transfer window at the cylinder bore (see Figure 1) and opening into the crankcase interior via a passage opening (see Figure 1, and paragraph [0035]), wherein transfer channel (7) is configured to establish a fluidic connection between said crankcase interior and said combustion chamber in a region of bottom dead center of said piston (see paragraph [0035]).   While Ostojic discloses a metering device (13’) configured to supply fuel (see paragraph [0036]) such that an entire amount of fuel is supplied to the two-stroke engine directly to said crankcase interior (see paragraph [0036]),  Ostojic is silent concerning inclusion of a second intake channel configured to supply scavenging air to said at least one transfer channel, wherein the second intake channel are configured to supply air. 
However, Andersson discloses a crankcase scavenged two-stroke internal combustion engine (1) having a cylinder (15), a crankcase (16), a piston (13) with a connecting rod (17) and a crank mechanism (18).  Andersson discloses that engine (1) includes a first intake channel (22) and a second intake channel (6), wherein second intake channel (6) is configured to supply scavenging air to said at least one transfer channel (3), wherein the second intake channel are configured to supply air (see Figure 2 and column 3, line 56 - column 4, line 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Ostojic by providing a second air intake as described in Andersson in order to ensure that the fresh air is delivered with a minimum of turbulence thereby minimizing the extent to which the fresh air mixes with the fuel and air mixture in the respective transfer duct (see Andersson, column 4, lines 47-54).
Regarding Claim 2, Ostojic discloses that first intake channel opening (8) is controlled by piston (5) (see paragraph [0034]).
Regarding Claims 3-5, Ostojic discloses the invention substantially as claimed, but does not describe the recited particulars of a second intake channel and opening.
However, Andersson discloses that second intake channel (6) opens out via at least one second intake channel opening (7) at the cylinder bore.  Further, Andersson discloses that piston (13) has at least one piston pocket (9), and wherein piston pocket (9), when in a region of top dead center of piston (13), connects second intake channel opening (7) to at least one transfer window (31) (see column 4, lines 7-12).  Andersson discloses that connection between second intake channel opening (7) and transfer channel (3) via said at least one piston pocket is performed during an upward stroke of said piston, prior to said first intake channel opening being connected to said crankcase interior (functional implication of the engine of Andersson, see also Abstract).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Ostojic by providing a second air intake as described in Andersson in order to ensure that the fresh air is delivered with a minimum of turbulence thereby minimizing the extent to which the fresh air mixes with the fuel and air mixture in the respective transfer duct (see Andersson, column 4, lines 47-54).
Regarding Claim 15, Ostojic discloses that first intake channel opening (8) is opened toward said crankcase interior at a top dead center of said piston (note Figure 1, when piston is at a top dead center position, opening (8) would be open to the crankcase interior).
Regarding Claim 16, Ostojic discloses the invention substantially as claimed, but does not describe the recited particulars of a second intake channel and opening. 
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Andersson which is capable of being used in the intended manner, i.e., supplying at least half of an entire quantity of air to be supplied to the two-stroke engine at a nominal rotating speed.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Andersson meets the limitations of the claim.  Moreover, no structure of Andersson prevents the recited operation.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Ostojic by providing a second air intake as described in Andersson in order to ensure that the fresh air is delivered with a minimum of turbulence thereby minimizing the extent to which the fresh air mixes with the fuel and air mixture in the respective transfer duct (see Andersson, column 4, lines 47-54).
Regarding Claim 17, Ostojic discloses that metering device (13’) for supplying fuel is an injection valve (see paragraph [0036]).
Regarding Claim 18, Ostojic discloses that injection valve (13’) is disposed on the crankcase (4) (see Figure 1). 

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In other words, Claim 6 is allowable over the prior art, and Claims 7-14 are allowable based upon dependency to Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant two-cycle engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747